BRADY, Justice:
We have meticulously studied the record in this cause, carefully read the briefs of counsel and reviewed the authorities cited therein. From all the evidence we cannot say that the chancellor was manifestly wrong. To the contrary, an objective reading of the record indicates that the chancellor’s finding is supported by substantial evidence and that the chancellor reached the proper conclusion.
For these reasons the judgment is affirmed.
Affirmed.
GILLESPIE, P. J., and RODGERS, PATTERSON and SMITH, JJ., concur.